            Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 1 of 6



     Lois H. Chang, State Bar No. 278146
 1   NEYHART, ANDERSON, FLYNN & GROSBOLL APC
     369 Pine Street, Suite 800
 2   San Francisco, CA 94104
     Tel. (415) 677-9440
 3   Fax (415) 677-9445
     Email: rgrosboll@neyhartlaw.com
 4           Lchang@neyhartlaw.com
 5   Attorneys for Plaintiffs
 6   Roger M. Mason, State Bar No. 107486
     SWEENEY MASON LLP
 7   983 University Avenue, Suite 104C
     Los Gatos, CA 95032
 8   Tel. (408) 356-3000
     Fax    (408) 354-8839
 9   E-mail:rmason@smwb.com
10   Attorneys for Defendant
11
                                   UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15      BRICKLAYERS AND ALLIED                                  Case No. 19-cv-08215 RS
        CRAFTWORKERS LOCAL NO. 3
16      HEALTH AND WELFARE TRUST FUND                           STIPULATION TO DISMISS
        and its Board of Trustees; and
                                                                CONTINGENT ON PAYMENT &
17
        BRICKLAYERS LOCAL NO. 7 DEFINED                         CONTINGENT ORDER OF
18      BENEFIT PENSION TRUST and its Board                     DISMISSAL
        of Trustees;
19                                                              Courtroom:         Courtroom 3, 17th Floor
        BRICKLAYERS LOCAL NO. 7 DEFINED                         Location:          13450 Golden Gate Avenue
20      CONTRIBUTION PENSION TRUST and its                                         San Francisco, CA 94102
        Board of Trustees;
21
                                                                Judge:              Hon. Richard Seeborg
                                Plaintiffs,
22              v.
23      PROCOUNTERTOP USA, LLC, a California
        Limited Liability Company;
24
                            Defendant.
25

26

27

28

NEYHART,                                                  -1-
ANDERSON,                        Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                       Case No. 19-cv-08215-RS
GROSBOLL
            Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 2 of 6



                 STIPULATION TO DISMISS CONTINGENT ON PAYMENT ORDER
 1

 2   IT IS HEREBY STIPULATED AND AGREED by and between the parties to this action, through

 3   their respective attorneys:
 4   1.       The parties have reached agreement to settle this case under the terms and conditions
 5
     specified in the Settlement Agreement, attached hereto as Exhibit A.
 6
     2.       The settlement involves payment of consideration in installment payments over a twelve
 7
      (12) month period.
 8

 9
     3.       If the settlement payments are not made in a timely fashion or if the Settlement Agreement

10   is otherwise breached, the parties agree that Plaintiffs may reopen the matter at any time if Plaintiffs

11   certify to the Court that the consideration has not been paid or other terms and conditions of the
12
     Settlement Agreement have not been complied with.
13
     IT IS SO STIPULATED.
14
     Respectfully Submitted,
15

16   Dated: March 10, 2021                      NEYHART, ANDERSON, FLYNN & GROSBOLL APC
17
                                                                  By:      /s/ Lois H. Chang_______________
18                                                                             Lois H. Chang
                                                                           Attorneys for Plaintiffs
19
     Dated: March 10, 2021                                           SWEENEY MASON LLP
20

21
                                                                  By:______/s/Roger Mason___
                                                                     Roger Mason, Esq.
22                                                                   Attorneys for Defendant

23

24

25

26

27

28

NEYHART,                                                    -2-
ANDERSON,                          Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                         Case No. 19-cv-08215-RS
GROSBOLL
            Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 3 of 6




 1                [Proposed] ORDER OF DISMISSAL CONTINGENT ON PAYMENT
 2   [PROPOSED] ORDER:
 3            The parties hereto have agreed to a settlement of this action. IT IS HEREBY ORDERED
 4   that this action and all claims asserted herein by Plaintiffs against Defendant, is dismissed without
 5   prejudice, each party to bear any costs and attorneys’ fees other than the amounts already paid
 6   pursuant to the Settlement Agreement. However, if Plaintiffs hereto shall certify to this Court,
 7   with proof of service of copy thereon on the Defendant or its counsel that the agreed consideration
 8   for the settlement has not been paid, the foregoing Order shall vacated by this Court and this
 9   action shall forthwith be restored to the calendar.
10

11   IT IS SO ORDERED.
12
            March 10, 2021
     Dated: _______________                  ________________________________________
13
                                                   U.S. DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

NEYHART,                                                 -3-
ANDERSON,                       Stipulation for Contingent Order of Dismissal & [Proposed] Contingent Order of Dismissal
 FLYNN &                                                                                      Case No. 19-cv-08215-RS
GROSBOLL
Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 4 of 6
Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 5 of 6
Case 3:19-cv-08215-RS Document 36 Filed 03/10/21 Page 6 of 6
